Per Curiam. We are of opinion that, upon the undisputed facts, the alleged right of complainants, as appurtenant to their respective lots, to have the building line in question observed by every other lot owner, is too doubtful to justify a court of equity in awarding a permanent injunction against defendants ; and that this doubt arises from the peculiar clause contained in the deeds from Laflin, through wdiich and whom, each party to the suit derives title. We have, therefore, substantially upon the grounds and for the reasons set forth and given in the opinion of the chancellor decided to affirm his decree dismissing the bill for want of equity. Decree affirmed.